Citation Nr: 0700915	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a service connection low back disability 
presently diagnosed as chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1999 to September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for a low back disorder and assigned a 10 percent 
disability rating. 

In June 2005, a hearing was held before, Mark W. Greenstreet 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in October 2005, 
when it was remanded for retrieval of medical records and 
examination of the veteran.  Unfortunately, the appeal 
requires additional development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  At that 
hearing she testified that she received treatment for her 
service-connected low back disorder at the "Delta VA 
Clinic."  She further testified that she had most recently 
received treatment there in May 2005.  The representative 
noted that those VA treatment records had not been made part 
of the record on appeal.  Review of the record reveals that 
none of the veteran's VA medical treatment records have been 
requested or obtained.  This should be done.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In October 2005, the Board remanded the appeal for additional 
development.  One of the remand items was to obtain the 
veteran's VA medical treatment records.  Review of the record 
does not reveal that these records were ever requested.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that a remand confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The obtain the veteran's VA medical 
treatment records related to treatment 
for back pain for the period of time 
from September 2001 to the present.  
Specifically request copies of the 
veteran records from the Delta VA 
clinic.  Document the request for these 
records in the claims file and any 
negative response should no records be 
found.  

2.  Following the above, readjudicate the 
veteran's claim.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
veteran and her representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


